Case: 2:19-cv-00085-MHW-EPD Doc #: 13 Filed: 05/13/19 Page: 1 of 5 PAGEID #: 50



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



STAGEY FRIEDMAN,                                  CASEN0.2:19-CV-00085


                       Plaintiff,                 JUDGE MICHAEL H. WATSON

               V.                                 CHIEF MAGISTRATE JUDGE
                                                  ELIZABETH PRESTON DEAVERS
MOUNT CARMEL HEALTH SYSTEM,

                       Defendant.



                            STIPULATED PROTECTIVE ORDER


       Plaintiff Stacey Friedman ("Plaintiff") and Defendant Mount Carmel Health System

("Defendtint") by the stipulation of their respective undersigned counsel, have agreed to the entry

of a protective order and to the terms thereof:

       IT IS THEREFORE ORDERED that:


               1.      For the purpose of this Order, "Conlldential Information" shall mean any

       document or other information produced by either Plaintiff or Defendant that is marked

       "Confidential" and is reasonably and in good faith considered to include patient, and/or

       employee information and/or personnel, medical, and/or financial records related to any

       individual, or proprietary or trade secret information with respect to Defendant.

               2.      In the event that either party challenges another party's confidential

       designation, counsel shall make a good faith effort to resolve the dispute in accordance

       with Rule 37 of the Federal Rules of Civil Procedure and, absent a resolution, the

       challenging party may thereafter seek resolution fiom the Magistrate Judge. The burden
Case: 2:19-cv-00085-MHW-EPD Doc #: 13 Filed: 05/13/19 Page: 2 of 5 PAGEID #: 51



      of proving confidentiality of designated information remains with the party asserting

      confidentiality.

             3.          Confidential Information shall not be disclosed by any recipient to any

      person other than:

             (a)     The parties and counsel of record in this case, including in-house and

             outside counsel involved in this case and their legal staffs. The parties agree to

             limit disclosure of Confidential Information and the information contained therein

             to those staff persons necessary to prosecute or defend this action;

             (b)     Experts or consultants retained by counsel for the preparation or trial of

             this action;

             (c)     Any actual or proposed deponent or witness, only if such information is

             necessary to prepare that witness to testify at deposition or trial, or to question the

             witness at deposition or trial;

             (d)     The District Court Judge and his staff;

             (e)     The Magistrate Judge and her staff;

             (f)     Any third party who is engaged for the purpose of copying, organizing,

             converting, storing, or retrieving documents potentially subject to this Protective

              Order {i.e., a copy service); and

              (g)        Any videographers and court reporters.

              4.         No Confidential Information shall be used by any recipient for any

      purpose whatsoever other than for the preparation and trial of this action and any
      appellate proceedings relating thereto.
Case: 2:19-cv-00085-MHW-EPD Doc #: 13 Filed: 05/13/19 Page: 3 of 5 PAGEID #: 52



             5.      No person or entity bound by this Order shall disclose any Confidential
      Information or discuss its contents except for the purposes stated herein, unless required
      to do so by law or compulsory legal process. If a party believes that disclosure of the
      other party's Confidential Information is required by law or public policy, that party shall
      challenge the confidentiality designation pursuant to the procedures set forth in

      Paragraph 2 of this Order. If a party receives a subpoena or other compulsory legal

      process to which the other party's Confidential Information is responsive, that party shall

      notify the party who owns the Confidential Information sufficiently in advance of the

     date upon which the disclosure is required to be made so that the party may seek Court

     intervention preventing the disclosure. Nothing in this Order shall be construed as

     requiring either party or its counsel to violate any law regarding disclosure of

     information.


             6.      Nothing herein shall be construed as a waiver of the right to object to the

     request for any information sought by way of discovery or to the admissibility of any

     testimony or evidence where such objections are based on grounds otherthan the fact that

      the testimony or evidence involves Confidential Information.

             7.      Nothing contained herein shall affect the rights of either Plaintiff or

      Defendant with respect to his or their own documents or information.
Case: 2:19-cv-00085-MHW-EPD Doc #: 13 Filed: 05/13/19 Page: 4 of 5 PAGEID #: 53



               8.      Upon conclusion of the case (including the exhaustion of all appeals) and

       upon written request by an opposing party, each party shall return to an opposing party all

       originals and all copies of any Confidential Information obtained during the case, or shall

       certify that they have been destroyed.

               IT IS SO ORDERED.



                                                    Elizat
                                                    UNITED STATES MAGISTRATE JUDGE




Agreed:



 /s/ Erica Ann Probst ("permission to file given)   /s/ M. J. Asensio
 Erica Ann Probst (0073486), Trial Attorney         M. J. Asensio (0030777), Trial Attorney
 Kemp, Schaeffer & Rowe Co., L.P.A.                 Samuel E. Endicott (0094026)
 88 West Mound Street                               BAKER & HOSTETLER LLP
 Columbus, OH 43215                                 200 Civic Center Drive, Suite 1200
 Telephone: (614) 224-2678                          Columbus, Ohio 43215
 Facsimile: (614)469-7170                           Telephone: (614) 228-1541
 Email:        erica@,ksrlegal.com                  Facsimile; (614) 462-2616
                                                    masensio@bakcrlaw.coin
                                                    scndicott@hakcrla\v.com


 Attorney for Plaintijf                             Attorneysfor Defendant
Case: 2:19-cv-00085-MHW-EPD Doc #: 13 Filed: 05/13/19 Page: 5 of 5 PAGEID #: 54




                                  CERTIFICATE OF SERVICE


        1 hereby certify that on May 13, 2019, a copy of the foregoing was electronically filed.

Notice of this filing will be sent to all parties by operation of the Court's electronic filing system.

Parties may access this filing through the Court's system.



                                               /s/ M.J. Asensio
                                               An Attorneyfor Defendants
